IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-87,017-01


                 EX PARTE DAMMOND DEFFERAL JOHNSON, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. CR13-441A IN THE 235TH DISTRICT COURT
                             FROM COOKE COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated

robbery and sentenced to thirty-eight years’ imprisonment. The Second Court of Appeals affirmed

his conviction. Johnson v. State, No. 02-15-00101-CR (Tex. App. — Fort Worth, Aug. 25, 2016)

(not designated for publication).

        Applicant contends that appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to advise him of
                                                                                                        2

his right to petition pro se for discretionary review. We remanded this application to the trial court

for findings of fact and conclusions of law.

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to timely notify

Applicant that his conviction had been affirmed and failed to advise him of his right to petition for

discretionary review pro se. The trial court recommends that relief be granted. Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Second Court of Appeals in Cause No. 02-15-00101-

CR that affirmed his conviction in Cause No. CR13-441A from the 235th District Court of Cooke

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.



Delivered: December 20, 2017
Do not publish